 FAMET, INC.409Famet,Inc.andInternational Association of Machin-istsand AerospaceWorkers, AFL-CIO, LocalLodge No.1327.Case 20-CA-7242March 15, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn May 23, 1972, Administrative Law Judge'Herman Marx issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief and the Respon-dent filed a brief in opposition to General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order only to theextent consistent herewith.Contrary to the Administrative Law Judge, we findthat the Respondent wrongfully discharged employeeRutledge in violation of Section 8(a)(3) of the Act. Inreaching this conclusion, we are persuaded by theGeneralCounsel's principal contention that theAdministrative Law Judge failed to consider andproperly apply all of the material evidence relative tothe issue of Rutledge's discharge by Plant ManagerB.Katshen (erroneously shown as Katchen in theattached Decision).As found by the Administrative Law Judge,employee Rutledge was by far the most active unionprotaganist among the production and maintenanceworkers in Respondent's plant. Indeed, it appearsthatRutledge was the only employee affirmativelyengaged in organizational activity. Thus, early inNovember 1971, on his own initiative, Rutledgevisited the Union's headquarters and inquired aboutthe procedures incidental to organizing his cowork-ers.He was furnished with basic information relatingto the mechanics of union organization and given asupply of union authorization cards which he wasinstructed to distribute among the employees for1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722Rutledge made no attempt to proselyte employee Beardslee who, fromthe record,isa personal friend of Respondent's plant manager and officer,Katshen, and who testified for the Respondent at the hearing herein3Subsequently, on February 1, 1972, followinga Board election, theUnion was duly certified as the statutorybargaining agent for theseemployees4 In the plant production area there are separate work benches providedtheir acceptance and execution. Immediately there-after, and while on Respondent's premises, Rutledgepersonallydisseminated these cards among theemployees in the prospective bargaining unit so thatin a day or two he had contacted 10 of the 11employees concerned.2 Some of them signed thecards forthwith; others took them and promised togive further consideration to the matter.3 In thiscontext,we note the comparative smallness ofRespondent's plant and the fact that all three ofRespondent's managers or supervisors were almostcontinually among and around the other employeesbecause they all performed regular production workat various times.4 Thus, by virtue of circumstances,Respondent was obviously capable of exercising veryclose observation of all aspects of its employees'work and behavior throughout each workday.Employee Rutledge was discharged on November12,1971, a few days after the foregoing activityoccurred. Late in the morning of that day, PlantManager Katshen was distributing paychecks to theemployees and when he approached Rutledge's workstation he observed Rutledge engrossed in conversa-tionwith employee Aiello. Katshen handed themtheirpaychecks and said nothing to them, but,according to his testimony, was secretly annoyedbecause Rutledge was not devoting full time andattention to the work on his bench. A short timethereafter,Katshen ordered Foreman Staudt tonotifyRutledge that he had been seen chattinginstead of working during company time and toadmonish the latter to discontinue such conduct.Consequently,when Rutledge returned from hislunch break, he was accosted by the foreman whoconveyed Katshen's message to him. During theensuing colloquy, Rutledge told Staudt,inter alfa,"the cat is out of the bag," that Staudt should take aneutral posture because "they had enough on Bernie[Katshen]," and "they were going to get him." 5Immediately following this episode, Stuadt returnedto the office and reported Rutledge's remarks toKatshen. Staudt also told Katshen that employeesStahl and Chasco were involved. Katshen reacted bystating that he would not wait "for anybody to gethim" but that he would "get such a person first."Thereupon, he instructed his secretary to preparefor Plant Manager Katshen, Assistant ManagerL Poore, and Foreman GStaudt5 Just priorto this encounter with Staudt, Rutledge hadbeen warned byemployee Salinasthat he had heard thatKatshen knew all about the unionactivities in the plantWhile we agree with the AdministrativeLaw Judgethat this hearsay evidence standing alone furnishes inadequate legal basisper sefora finding that Respondent was aware of Rutledge'sprounionefforts at the time of the discharge, it does serve to illuminate the meaningof Rutledge'sphrase that "the cat is out of the bag."202 NLRB No. 52 410DECISIONS OF NATIONALLABOR RELATIONS BOARDchecks for Rutledge's wages and his accrued vacationpays Katshen and Assistant Manager L. Poore thenproceeded to Rutledge's work area where Katshenasked Rutledge, "What's this I hear that you aregoing to get me?" Rutledge denied making thestatement and Foreman Staudt was summoned torepeat what he had previously reported to Katshen.Thereupon, the plant manager discharged Rutledgeand gave him his two paychecks. Before Rutledgedeparted,Katshen searched through Rutledge'stoolbox for company property and while doing socame across a quantity of blank union authorizationcards whereupon he asked Rutledge "if he was tryingto organize a union at the plant." 7Our carefulassessmentof all of the evidencepertaining to Rutledge's comprehensive and vigorousunion activity leads us to reject the AdministrativeLaw Judge's finding that the Respondent was notcognizant of this discriminatee's leading role in theUnion's organizational undertaking. Consequently,we find that the General Counsel has sustained hisburden of adducing preponderating evidence in thisregard so as to satisfy the requirements of the Act. Itiswell settled by the Board and the courts that proofof knowledge of union or concerted activity may beshown by circumstantial as well as by directevidence.8 Hence, we infer that at the time Rutledgewas terminated the Respondent possessed knowledgeof his union activities. We are particularly persuadedas to the validity of this finding by the followingevidence,inter alia:the small number of employeesat the plant (11 during relevanttimes) and the veryclose day-to-day contact the managers and supervi-sorsmaintainedwith the employees in the pro-duction areas by virtue of their personal involvementin the fabrication of the plant's products; the timingof the discharge in its close relationship to Rutledge'sauthorization card distribution and his attendantdiscussionswith the employees; the circumstancethat even on the day of the discharge employees werediscussing the "pros and cons" of union affiliation asshown by the conversations between Beardslee,Salinas,and- others; the peremptory nature of thispersonnel action whereby a valued employee who6We notethatwhen Rutledge beganto workfor Respondent in April1969 his pay was $3.25 perhour.Between that time and the date of hisfiring,Rutledge was given several wage raises so that he was receiving $4.95per hour at the later date.rAlthoughthe evidence is conflicting,this version is a synthesis of thetestimonyrelating to the exit interviewand generallyreflects the pertinentfindings of the Administrative Law Judge.BSeeLong Island AirportLimousineService Corp.,191NLRB No. 16;Wiese Plow Welding Co., Inc.,123 NLRB 616, 618.9The AdministrativeLaw Judge tooknote of this circumstance byobserving,"Perhaps another person in Katshen's position would have askedRutledge,before deciding to dischargehim, bywhat means he intended tocarry out thethreat"to get"him and,depending upon the response, wouldhave taken a more tolerant view of Rutledge's rhetoric,but the courseKatshen took was not so excessiveas to pointto an ulterior motive for thehad been granted substantial pay raises during his 2-1/2 year tenure at Respondent's plant was selectedfor firing by having his paychecks readied evenbefore the plant manager would accord him anyopportunity to explain his utterances to ForemanStaudt.9Accordingly,we conclude that there isample evidence upon which to predicate the infer-ence that the plant manager was aware of employeeRutledge's prounion efforts when he decided todischarge him.Nevertheless, there remains for our considerationthe matter of Rutledge's remarks to Foreman Staudtwhen he was admonished against talking on the job.While we do not condone employee misconduct ingeneral,we do not feel that the imprecise andambiguous nature of Rutledge's statements in thecircumstances of this case are tantamount to a threatagainst Katshen, nor need they, in reason, have beenso understood by him.10 In any event, the plantmanager obviously was not predisposed to grantRutledge the benefit of any doubts which may havearisen in his mind about the meaning of Rutledge'srhetoric as it was reported to him. Instead, Katshenprecipitately ordered his secretary to prepare Rut-ledge's paychecks purely on the strength of Staudt'sreport.However, we consider in this context asignificant fact not mentioned by the AdministrativeLaw Judge; namely, that Staudt reported thatemployees Stahl and Chasco were also involved inthe affair. Yet, Katshen did not order the immediatepreparation of their paychecks, nor did he evenapproach them about the incident until some timeafterRutledge had been expelled from the plant.11There is further evidence of disparate treatmentbeing meted out to Rutledge in connection with theoriginal "talking on the job" incident which triggeredKatshen's admonition, via the foreman, to thisemployee. As mentioned,supra,Rutledge was ob-served by Katshen to have been engaged in thisconversation with employee Aiello, but there is noevidence thatRespondent even mentioned theimpropriety of this conduct to Aiello, to say nothingof the fact that Respondent never gave him adisciplinarywarning for being equally involved indismissal."Manifestly,we disagree with the conclusion contained in thisexcerpt.tO In our view, Rutledge's remarksto Staudt that they had "enough" onKatshen and were going"to get"him occurred in the context of the Union'sorganizationaleffort and,providing the plant manager had been interestedin learning theirimport, couldhave been understood to relate only toRutledge's hope that the campaign would succeed and that Katshen wouldultimatelybe forcedto engage in collective bargaining.To us, thisconstruction is much more reasonable than Katshen's self-professed viewthatRutledge had,in fact,threatenedhim with bodily harm.IIWhen eventually asked byKatshen about the matter,both Stahl andChascodenied theircomplicitywith Rutledge and dissociated themselvesfrom the incident.For all that appears,their denials were accepted and noreprisals were visited on them. FAMET, INC.this purported breach of company rules. As for theRespondent's antiunion motivation, we think it issufficiently established during relevant times by:Katshen's remarks to Rutledge at the time he wasdischarged concerning the authorization cards hefound in the latter's toolbox; the antiunion viewsenunciated by Katshen at a meeting of employeescalled by Respondent prior to the Board electionheld herein,12 and similar opinions subsequentlyexpressed by Katshen to employees Salinas andBeardslee; and our adoption of the AdministrativeLaw Judge's finding that the Respondent violatedSection 8(a)(1) of the Act by Plant ManagerKatshen's interrogation of employee Cordova andthreat of curtailed production, should the plant beunionized, made to him not long after Rutledge wasdischarged. In view of the foregoing, and particularlyconsidering Respondent's discriminatory treatmentof employee Rutledge, we find that the essentiallyambiguous statements made by him, which he wasnot given a fair opportunity to explain, were seizedupon by the Respondent as a pretext to justify hisdischarge. Accordingly, we conclude that Rutledgewas discharged in violation of Section 8(a)(3) and (1)of the Act.13ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Famet, Inc.,Redwood City, California, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Interrogating any of its employees concerningany activity of any employee in, with, or on behalf ofany labor organization, or the choice of suchorganization as a bargaining representative, in amanner constituting interference, restraint, or coer-cion within the meaning of Section 8(a)(1) of the Act.(b)Discouraging membership in, or activities onbehalf of, the above-named Union or any other labororganization by discharging employees or otherwisediscriminating against them in any manner with12These remarks of the plant manager are not alleged in the complaintas violativeof the Act.13SeeGreatLakes Carbon Corp,175 NLRB 1050, 1055-56Contrary toour dissenting colleague,we are not reversing or taking issuewith those credibility resolutions of the Administrative Law Judge whichunderlayhis recommendation with respectto thedismissal of the 8(a)(3)allegation pertaining to the discharge of Rutledge.As indicated above in In.7,we have,in fact, adopted substantially all of the recited evidence,includingthe credibilityresolutions,reliedon by the Administrative LawJudge in his treatment of Rutledge'sdischarge.Moreover,it should benoted that the Administrative Law Judge,himself,in In12 andrelated textof his Recommended Decision,expressed serious reservations concerningKatshen'scredibilityAccordingly,unlikeour colleague,we do notunderstand the Administrative Law Judge to have decided this matteressentially on the basisof his credibilityresolutions,but rather upon hisconclusion that theGeneral Counselfailed to meet his burden of proof as to411regard to their hire and tenure of employment or anyterm or condition of employment because of theirunion activities.(c)Directlyor indirectly or expressly or byimplication threatening or in any other mannerinforming any such employee that he may or will bedischarged, or otherwise denied work or employ-ment,because he has engaged, or if he engages, inany activity in, with, or on behalf of any labororganization, or has 'designated, or if he designates,any such organization as his bargaining representa-tive.(d) In any other like or related manner interferingwith, restraining, or coercing any employee in theexerciseof rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which, Ifind, will effectuate the policies of the Act:(a)OfferRonald Rutledge immediate and fullreinstatement to his former position or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightspreviously enjoyed, and make him whole for any lossof pay due to the violation against him in accord withthe Board's decisions in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at the Company's place of business inRedwood City, California, copies of the attachednotice marked "Appendix." 14 Copies of said notice,on forms provided by the Regional Director forRegion 20, after being duly signed by the Company'sauthorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Company to insure that saidRutledgeWe, ofcourse, for the reasons previously enunciated,disagreewith this conclusionWhile it is true that our reversal of the AdministrativeLaw Judge's recommended dismissal of the 8(aX3) violation with respect toRutledge is in part grounded on circumstantial evidence,itmust be realizedthat direct evidence of an intention to violate the Act is seldom obtainableby theBoard and, consequently,it is incumbent upon the Board to havesuch reasonable recourse to circumstantial evidence as will necessaniycomportwith a careful and prudent effort fairly and effectively toadministerthe Act,Medo Photo Supply Corporation,43 NLRB989, enfd. 135F 2d 279 (C A. 2), affd. 321 U.S 678.14 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 412DECISIONSOF NATIONALLABOR RELATIONS BOARDnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN MILLER,dissenting:Contrary to the majority I would adopt thecredibility resolutions of the Administrative LawJudge, and his conclusions therefrom, and dismissthe 8(a)(3) allegation based on the discharge ofRutledge.From the evidence before us, either as recited bythemajority or by the Administrative Law Judge, Iam unable to find and unwilling to infer, withoutevidentiary base, that Respondent was aware thatRutledge was engaged in union or concerted activityat the time of his discharge.Furthermore, on the issue of whether the dischargewas discriminatory or for cause, I am persuaded, aswas the Administrative Law Judge, that it was forcause. The dischargee admittedly engaged in miscon-duct immediately prior to the discharge. Thus, thefacts show that when Rutledge was being admon-ished for talking instead of working, he threatened"to get" Respondent's manager and, in response tothat threat,Respondent's manager replied that hewould not wait, but would "get such a person first."The Administrative Law Judge credited testimonythatRespondent discharged Rutledge because hemade this threat. The majority finds that this was notthe real reason for Respondent's action, relyinginstead on the assumption that Respondent actedbecause of its knowledge, of Rutledge's unionactivity.Thus the majority rejects the creditedtestimony and substitutes an inference of pretextwhich in turn rests on an unwarranted inference ofknowledge of union activity.Because I would prefer not to reverse credibilityresolutions on the basis of such pyramided andunsupported inferences, I dissent.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunitytopresent evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choosingTo engage in activities together for thepurposes of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL offer Ronald Rutledge immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to his seniority or other rights,and make him whole for any loss of pay sufferedby reason of the unlawful conduct against him.WE WILL NOT interrogate any of our employeesconcerning any activity of any employee in, with,or on behalf of any union, or any employee'schoice of a union as his bargaining representative,inamanner constituting interferencewith,restraint,or coercion of any employee in theexercise of any of the foregoing rights.WE WILL NOT directly or indirectly or expresslyor by implication threaten or in any mannerinform any such employee that he may or will bedischarged, or otherwise denied work or employ-ment because he has engaged, or if he engages, inany activity in, with, or on behalf of any union, orhas chosen, or if he chooses, any union as hisbargaining representative.WE WILL NOT in any other like or relatedmanner interfere with, restrain, or coerce any ofour employees in the exercise of any of the rightsset forth above.FAMET, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Act,and the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, 450 GoldenGate Avenue, Box 36047, San Francisco, California94102, Telephone 415-556-3197. FAMET, INC.413DECISIONII.THE LABOR ORGANIZATION INVOLVEDSTATEMENT OF THE CASEHERMAN MARx, Trial Examiner: The complaint, asamended,allegesthat an employer, Famet, Inc. (herein theCompany or Respondent), has violated Section 8(a)(1) and(3)of the National Labor Relations Act, Series 8, asamended' (herein the Act), by discharging an employee,Ronald Rutledge, because he engaged in union or otherconcerted activities protected by the Act; and, in violationof said Section 8(a)(1) has interrogated employees regard-ing union or other protected activities, and threatenedemployees with discharge and reductions in work becausethey engaged in such activities.2The Respondent has filed an answer which,inter alia,denies the commission of the unfair labor practicesimputed to it in the complaint.Pursuant to notice duly served by the Board's GeneralCounsel upon all other parties, a hearing on the issues washeld beforeme, asduly designated Trial Examiner, onMarch 29 and 30, 1972, at San Francisco, California. TheGeneralCounsel and Respondent appeared throughrespective counsel, and all parties were afforded a fullopportunity to adduce evidence,examine andcross-exam-inewitnesses,and submit oral arguments and briefs.3Upon the entire record, and my observation of thedemeanor of the witnesses, and having read and consid-ered the briefs filed with me, I make the following:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS ANDJURISDICTION OF THE BOARDFamet, Inc., is a California corporation;maintains itsprincipal place of business,including a plant,in RedwoodCity,California,where it is engaged in the business ofmanufacturing marine equipment;employes individuals inits operations;and is,and has been at all material times, anemployer within the meaning of Section2(2) of the Act.In the course and conduct of its business during the 12months immediately preceding the issuance of the com-plaint, the Companyreceived goods and supplies valued inexcess of$50,000 directly from suppliers located outsidethe State of California,and sold goods and productsvalued in excess of that sum directly to customers locatedoutside the said State.By reason of such transactions, theCompanyis,and has been at all material times,engaged ininterstate commerce,and in operations affecting suchcommerce,within the meaning of Section 2(6) and (7) oftheAct.Accordingly,the Board has jurisdiction of thesubject matter of this proceeding.129 U.S.C. § 158 (a)(1) and (3).2The complaint was issued on March 6, 1972,was amended at thehearing in thisproceeding, and is based upona charge filed with theNational LaborRelations Board(herein the Board)on January 24, 1972.Copies of the charge and complaint have been duly served upon theRespondent.3The General Counsel has submitted with his briefa motion to amendthe transcript, together with proof of service of the motion on all otherInternational Association of Machinists and AerospaceWorkers,AFL-CIO,Local LodgeNo. 1327,filed thecharge upon which this proceeding is based, and is, andhas been at all material times, a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Prefatory StatementThe Company normally employs some 10 or 11 pro-duction and maintenance employees at its plant in RedwoodCity. These work under the supervision of a foreman, GerdStaudt (also Gary and Stout in the record), who is subject,in turn, to direction by the plant manager, Bernie Katchen,who owns a majority of the Company's corporate sharesand is its corporate vice president .4The production force formerly included Ronald Rut-ledge,who entered the Company's employ on April 1,1969, and worked for it, apparently as a machinist, untilNovember 12, 1971, when he was discharged by Katchenunder circumstances that will be described later. Rutledgereceived several wage increases during his employment, butthe record does not establish whether these were based onindividualmerit or were part of general upward wageadjustments in the plant attributable to inflation.About the beginning of November 1971,5 Rugledge wentto see a representative of the Union at its headquarters andasked him what steps should be taken to have theorganization represent the Company's employees. TheUnion's agent replied that it would be necessary to have aspecified percentage of the employees sign authorizationcards designating the Union as the signatories' bargainingrepresentative, and that the cards would then be used tosecure a Board-conducted election; and gave Rutledge aquantity of such cards for execution. Shortly thereafter,Rutledge passed out cards to most of the employees at theplantbeforeor after work or during lunch periods,soliciting their signatures. Some signed and returned thecards to Rutledge; others took the request under advise-ment.On or about November 15 the Union filed a charge(Case 20-CA-7124) with the Regional Office of Region 20,alleging thatRutledge's discharge several days earlierstemmed from his union activities; and on November 18the Union filed a petition with the Regional Office, seekingcertificationas the representative of a bargaining unitconsisting of the Company's production and maintenanceemployees (with some exclusions not material here).The petition led to a Board-conducted election, byagreement of the Union and Company, which was held onDecember 22. Of the 10 ballots cast, 5 were in favor of theUnion, 4 against it, and 1, cast by Rutledge, which could, ifparties.These havebeen given an opportunity to respond to the motion, buthavesubmittedno opposition. The motionishereby granted and thetranscriptis amendedin the particularsrequested.4Both Staudt and Katchen are, and have been at all material times,supervisors within the meaning of Section2(11) of the Act.5Unlessotherwise indicated,alldates mentioned below occurred in1971. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDcounted, possibly affect the electionresults,was challengedon the ground that he was no longer an employee.On January 3, 1972, by letter bearing that date, theActing Regional Director for Region 20 notified the Unionand Company that an investigation of the charge hadfailed to establish that Rutledge had been dischargedbecause of union activities; and thatshe wasthereforedeclining to issue a complaint. The Union took no appealfrom this action to the General Counsel, as permitted bySection 101.6 of the Board's Statements of Procedure.On January 13, 1972, the Regional Directorissued areport on the challenged ballot, stating that the charge hadbeen "dismissed . . . after investigation failed to establishthatRutledgewas terminated for union activities,"concluding, therefore, that Rutledge had been ineligible tovote, and recommending that the challenge be sustainedand that "an appropriate certificationissue."6Thereafter, on January 24, 1972, the Union filed anothercharge-the one on which this proceeding is based-con-taining substantially the same allegations as those of thecharge previously dismissed.On February 1, 1972, the Board issued a decision on theRegionalDirector's report, noting the absence of anyexceptions thereto, adopting his recommendation, andcertifying the Union as the bargaining representative of theemployees in the relevant unit.As reflected in its answer and brief, the Respondenttakes the position that the first charge "[was] dismissed sothat certification of the results of the election may beissued"; that to secure an adjudication of the allegations ofmisconduct, the Union's proper remedy upon dismissal ofthe first charge was to follow the appellate route prescribedby Section 101.6 of the Board's Statements of Procedure;and that because of the Union'somissionto follow thatcourse, and of the purpose of the dismissal, with theresulting certification. the second charge, so the argumentruns, constitutes "an abuse of the ... Board's processes,"and should be barred, with a consequent dismissal of thecomplaint.The road by which the Respondent would arrive at thatresult is far from clear. The thesis vaguelyimplies someprocedural impropriety in the certification, but the point, ifit isintended, is not demonstrated, and, in any case, thelegality of the certification is not properlyin issue here,although it may be noted, too, that the Respondent filed noexceptions to the Regional Director's recommendation thatthe certification issue.Nor does it appear in what respect the filing andprocessing of the second charge "abused" the Board'sprocesses.A charge is merely the means for setting inmotion the machinery of an inquiry, and "[w]hen acomplaintissues,the question is only the truth of itsaccusations."7 Obviously, then, the disposition of the firstcharge was not an adjudication. The Respondent cites noauthority for a requirement that would bar the Union fromfiling the second charge because it had failed to appeal6The report treats the Acting Regional Director's refusal to issue acomplaint as a dismissal of the charge Actually, the Union withdrew thecharge (the record does not specify the date) "without prejudice," and withthe approval of the Regional Director, as he informed the Company in aletterdated January 17, 1972 The General Counsel and the Respondentappear, like the report, to treat the Acting Regional Director's action asfrom the Acting Regional Director's disposition of the first,nor is there any indication that the course followed has inany way prejudiced the opportunities of the Respondent todefend against the allegations of unfair labor practice. Inshort, I find no merit in the claim that there has been an"abuse" of the Board's processes, nor in the position thatthe failure to appeal from the disposition of the first chargeforecloses the filing of the second and the issuance of acomplaint thereon.B.The Legality of theDischargeAs support for his claim that Rutledge was dischargedbecause of his union activities, the General Counsel offeredtestimony by a former employee of the Company namedChasco to the effect that about the end of October or thebeginning of November, while still in the Company'semploy, he had occasion to be at a drinking fountain onthe ground floor of the plant some 8 or 9 feet fromKatchen's work bench; and that while thus situated, heheard Katchen tell an employee named Beardslee that "theway things were going in the shop" he "would have to letthe leadman upstairs go because he didn't want no unionin the shop." 8 Actually, Rutledge was not a "leadman,"but he worked "upstairs" (on the second floor of the plant),was one of a group of employees who were called"leadmen" by the management (because, according toKatchen, they were regarded as "key employees"), and wasthe only such "leadman" who worked "upstairs." Thus, byinference, ifChasco's testimony may be credited, thereference to the "leadman upstairs" was to Rutledge.Both Katchen and Beardslee deny, in substance, thatKatchen made the remarks imputed to him by Chasco, orever told Beardslee that he intended to discharge eitherRutledge or any other "leadman." The credibility issuepresented will be resolved at a later point.Shortly before noon on November 12, which was aregular payday, Katchen, who distributed the paychecks tothe employees that day, while approaching Rutledge'swork area to give him his check, observed that Rutledgewas talking to another employee, Vince Aiello, duringworking time, and, according to Katchen, who describesRutledge as "waving his hands" while talking, it appearedtohim that Rutledge was not working. Katchen gaveRutledge his check and said nothing regarding the talkingto either Rutledge or Aiello, but during the noon lunchperiod,directedForeman Staudt, in substance, to tellRutledge that the latter had been observed wastingworking time by talking, and to admonish him not toengage in such conduct.Shortly thereafter, according to Rutledge's testimony, ashe was returning from lunch, he encountered anotheremployee, Salinas, at the plant entrance, and Salinasadvised him to have the "union people" attend a so-calleddismissal of the charge. To avoid confusion, I shall similarly refer to herdisposition of the charge as a dismissal thereof7N L R B v Indiana &MichiganElectric Co,318 U S. 9, 18.SThe excerpt from Chasco's testimony reflects the substitution of"leadman" for ` leadmen" accomplishedby theamendment of the transcriptpreviously noted FAMET, INC."leadmen's meeting" scheduled by the management to beheld later that day,9 because another employee,Beardslee,had quoted Katchen as telling Beardslee earlier that daythat Katchen knew about the union activities and had saidthat "all hell was going to break loose" at the meeting.'°Proceeding toward his work station, Rutledge encoun-tered Staudt, and there is no dispute that Staudt toldRutledge that Katchen had seen him talking when heshould have been working, and admonished Rutledge nottodo so in the future. There is, however, substantialconflict as to other aspects of the conversation.According to Rutledge, following the admonition, hetold Staudt that "we know that Bernie [Katchen] knows,and if he's going to get nasty like this right now, this couldturn into a real battle"; and urged Staudt to be "neutral."Then, in Rutledge's version, the foreman said that he hadheard that Rutledge was "going to sue Bernie," andRutledge replied that he had no such intention, althoughhe knew that Katchen had "broken a couple of laws," andthatdoing "anything" about that would cause much"trouble for everybody." According to Rutledge's account,after some added exchange (unnecessary to recite here) heproceeded to his work station.Denying that any reference was made to suing, Staudtgave testimony to the effect that following the admonitionabout talking, Rutledge told him that "the cat is out of thebag," and that Staudt should stay "neutral, because theyhad . . . enough on Bernie and they were going to gethim"; and that following some additional remarks [unnec-essary to describe here], he proceeded to Katchen's office,and reported the conversation to Katchen, who then,remarking that he would not wait for anybody to "get him"but would "get" such a person first, instructed his secretaryto prepare checks for Rutledge's accrued vacation pay andwages.Katchen describes Staudt's report in substantially thesame vein as the latter, and pictures himself as thendeciding to discharge Rutledge because of the reportedthreat "to get" him, and as instructing his secretary toprepare the checks.There is no reason to doubt that Staudt made a report ofhis conversation with Rutledge to Katchen, and that thesecretary then prepared the terminal checks, for, as thetestimony of both Katchen and Rutledge establishes,Katchen came to Rutledge's work area shortly after thelunch period on November 12; referred,in the ensuingdiscussion with Rutledge, to a report by Staudt regardinghis earlier conversation with Rutledge; and dischargedRutledge, giving him two checks, one for vacation pay andthe other for accrued wages. It is undisputed, too, that afterthewords of discharge were spoken, Katchen, withRutledge's consent, opened the latter's toolbox to ascertainwhether it contained any of the Company's tools; and that9The Company periodically holds suchmeetingsof "keyemployees,"most of whom are not, in fact,leadmen,although called such until recentlyby the management.10Beardslee denies that he told Salinas that Katchen was aware of theunion activities, claiming that what he told Salinas was that if Katchenknew of the activities there would"probably"be trouble at the meeting. Inany case,Rutledge's testimony and that of Salinas to much the same effect(bothgivenwithoutobjection)purportedlyquoting Salinas quotingBeardsleeallegedlyquotingKatchenas to the latter's awareness of union415in the course of the inspection, Katchen saw some blankunion authorization cards in the box and had somediscussionwith Rutledge concerning them; but there issubstantial conflict on the question whether Katchenalluded to Rutledge's union organization activitybeforedischarging him, and over the content of the discussion ofStaudt's report.According to Rutledge, Katchen opened the conversa-tionby saying, "Ron, I understand you are trying toorganize this place," to which Rutledge replied that hewould not "answer that." Then, Rutledge testified, Katch-en gave him the terminal paychecks, telling Rutledge thathe was discharged, whereupon, according to Rutledge, heasked for the reason for his dismissal, and Katchen repliedthat the reason was Staudt's report that Rutledge had"threatened to sue" Katchen. Rutledge also gave testimonyto the effect that Katchen summoned Staudt and told himto repeat his report (Rutledge does not say what response,ifany Staudt made); that Katchen, having receivedpermission to go through the toolbox, did so, and in theprocess lifted the union authorization cards out of the boxand gave them to Rutledge, rejecting an offer by Rutledgethat he (Katchen) keep them; that upon completion of thetoolbox inspection,Katchen asked Rutledge what was"wrong" in the plant, and why "you people think you needa union"; and that Rutledge replied that Katchen was"happy" when business was good, but when it slackens hehas work done at other shops and reduces hours of work,and that there was a rumor that Katchen intended to cutwages.The substance of Katchen's relevant testimony is that hewas accompanied, at his request, to Rutledge's work areaby the assistant plant manager, Larry Poore; that hisopening remark to Rutledge was, "Ron, what's this I hearthat you are going to get me"; that Rutledge deniedmaking such a threat; that Katchen summoned Staudt,sending Poore to fetch the foreman, and, upon the latter'sarrival severalminutes later, asked him to repeat hisreport; that Staudt replied that Rutledge "had threatenedto get" Katchen, and had said that "they had enough on[Katchen] . . . to get [him]"; that Katchen then dis-chargedRutledge, and then went through Rutledge'stoolbox; that, while doing so, he noticed the authorizationcards, and asked Rutledge whether he was trying to"organize a union here"; and that Rutledge said he had nocomment on the question, and then offered the cards toKatchen who declined to accept them.In material respects, Poore gives much the same versionof the episode as Katchen, and Staudt substantiallycorroborates Katchen's account of what took place after heappeared on the scene."For proof that Katchen was aware, prior to thedischarge, that Rutledge was a union activist and dis-activities is hearsaythrice removed and, obviously, providesno basis for afinding thatKatchen wasaware of union activitiesprior toRutledge'sdischarge.Ihave set out Rutledge'saccount of Salinas'remarks asbackground for evidenceof twoconversations Rutledge had shortly afterhis encounter with Salinas,the first with Staudt,and the second withKatchen when the latter discharged Rutledge.II Accordingto Rutledge, Poore arrived in the area about a minute afterKatchen,but Katchenplausiblyexplains his reason for asking Poore toaccompanyhim, and I am satisfied that Poore arrived with Katchen. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDcharged him for that reason, the General Counsel reliesheavily on Chasco's testimony which amounts, in sub-stance, to a claim that about 2 weeks before the dischargehe overheard Katchen tell Beardslee that he was going todischarge Rutledge to avoid unionization; and on Rut-ledge's version of his November 12 discussion with Katchen,depicting the latter as prefacing the language of dismissalwith a reference to Rutledge's effort "to organize thisplace."The resolution of the material credibility issues presentediscomplicated by the fact that the reliability of thetestimony on both sides is questionable. On the GeneralCounsel's side, Rutledge is obviously an interested witness,with some shortcomings in plausibility, as will presentlyappear; and, as will shortly be demonstrated, there is muchin Chasco's testimony that detracts from the weight of hisclaim.On the Respondent's side, Katchen, Poore, andStaudt are interested witnesses, and, moreover, there isgood reason to question the reliability of Katchen'stestimony on other subjects.12 Nor does Beardslee, whowas called by the Respondent, appear to me to be a whollydisinterested witness. He has worked for the Company formore than 6 years, is still in its employ, regards Katchen asa friend, has visited the latter at his home for "personalreasons," and testified in a tentative and evasive vein atvarious points.13But the burden of proof regarding the two episodes restswith the General Counsel, and the question is whether hisrelevant evidence is of preponderant weight, and notwhether that of the Respondent is of questionablereliability.With that in mind, I find Chasco's testimony ofinsufficient qualitativeweight to overcome the Katchenand Beardslee denials that the episode Chasco descnbesoccurred.To begin with, Chasco's testimony demonstrably reflectssome looseness of expression in describing events. Thus atone point, refemng to the end of his employment, hetestified that he "quit"; later, that he "got fired or quit";and still later, that he was "dismissed." For another matter,the possibility that the episode in question could haveoccurred in October is reduced by the fact that Katchenspent only a negligible amount of time in the plant thatmonth, having left on a trip abroad in August, returninghome on October 22, and, except for a brief visit to theplant on the following day, a Saturday, when it was not inoperation, spending about 2 hours in the plant on Monday,October 25, in preparation for a trip out of town, whichnecessitated his absence until November 1.To be sure, Chasco gives the "start of November" as analternative period for the alleged incident, but his claimnevertheless has an aura of unreliability. According toChasco, he was at the water fountain for some 2 to 4minutes while Katchen and Beardslee were talking, yetsubstantiallyallthathe could relate of the alleged12For example,Katchen denies that there was a strike at the plant in theperiod betweenJuly 1971and the hearing in this proceeding, although, inapparent conflict with this testimony,a "help wanted" advertisement heplaced for the Company in a local newspaper in January 1972 noted that"strike conditions[were] prevailing"Also, for reasons that will appearlater, I do not credit Katchen's version of a conversation he had with anemployee,Manuel Cordova,regarding the consequences of unionization13For instance,testifying to an investigative interview by a representa-conversation,apart from a vague generalization thatKatchen and Beardslee were "discussing shop matters,"amounts to a claim that Katchen expressed an intention todischargeRutledge to avoid unionization.Moreover,Chasco contradicted himself as to the extent of theconversation he claims he overheard,stating atone pointthat he heard all that was said while he was at the fountain,but,subsequently, that he did not hear all of theconversation while thus stationed.It is also worth noting that according to Chasco, he hassaid nothing to Rutledge about the episode, although theyhave known each other for about 2 years; and it was notuntil some point in February 1972, during the pendency ofthesecondcharge, that he gave an investigator on the staffof the General Counsel the information to which hetestified.There is some indication in Chasco's testimonythat he was aware in December, while the first charge waspending, that the investigator had some interest inRutledge's discharge,14 and bearing in mind that Chascowas well acquainted with Rutledge and had no reason tofear for his job after December 18 or 19 when hisemployment by the Company ended, one would think thatifthe episode in question had occurred, Chasco wouldhave said something about it to Rutledge at least duringthe pendency of the first charge. There may be a goodexplanation why Chasco did not supply the information toa representative of the General Counsel until afterdismissal of that charge, but if there is the record,does notreflect it.Iam unpersuaded,in sum,thatKatchen made theremarks to Beardslee described by Chasco, and do notcredit the latter's testimony in that regard.Rutledge'sdepictionofKatchen as prefacing thedischargewith a reference to Rutledge's organizationaleffortwould, if credited, point to an unlawful motive forthe dismissal, but, as with Chasco's claim, it appears to methatRutledge's testimony somewhat too patty meets theUnion's need to establish that there was a connectionbetweenRutledge'sunion activity and his discharge.Katchen has a history of substantial experience withunions, both as an employer and as a union representative(having been at one time a union shop steward), and I finditdifficult to believe that with such a background, Katchenwould so openly compromise himself as to preface thedismissal with a remark to the effect that he understoodthatRutledge had been "trying to organize" the plant-acomment that in context comes close to an admission thatthe discharge was linked to Rutledge's organizationalactivity.There is no dispute that Katchen came upon theblank authorization cards in the course of inspecting thetoolbox after the discharge, and I think it more plausible,in the context of circumstances, that, as Katchen, Pooreand Staudt testified, Katchen asked Rutledge at that pointwhether he was trying to organize the plant; and that, astive of the General Counsel,Beardslee stated at one point that "perhaps"the investigator had askedhim questions about matters involved in thisproceeding,and then that he "wouldsay" thatthat had been done.14Chasco testifiedthathe tried unsuccessfully to reach the investigatorby telephonein December,but itis evident fromChascohimself that he didnot call to supplythe information, but, according to him,"to find out if[Rutledge ] had gottenunemployment [compensation] " FAMET, INC.Katchen claims, that was his first reference in thediscussion to Rutledge's organizational activity.Moreover, Rutledge's testimony reflects other implausi-bilities.In his version of his discussion with Staudt,Rutledge quotes Staudt as saying that he had heard thatRutledge was going "to sue" Katchen, but there is nothingin the record to show that Rutledge had any intention ofsuingKatchen (or the Company), or that information ofsuch an intention had reached Staudt, and the point of thematter isthat Staudt's denial that he made any reference toa lawsuit in his discussion with Rutledge is given crediblesupport by the fact that the record reflects norational basisfor such acomment.And as a corollary of that, I think itunlikely that in his report to Katchen, Staudt related anythreat by Rutledge "to sue" Katchen, and see no reasonwhy Katchen, as Rutledge claims, would tell Rutledge thatthe latterwas being discharged because Staudt hadreported that Rutledge had "threatened to sue" Katchen.There is no doubt, however, that following Staudt'sadmonition,Rutledge spoke in a threatening vein toStaudt. Both versions establish as much. Rutledge pictureshimself as responding to Staudt's admonition with theremark that "we know thatBernie[Katchen ] knows," andthat ifKatchen is "going to get nasty like this [theadmonition] . . . this could turn into a real battle"; andStaudt quotes Rutledge as saying after the admonition that"the cat is out of the bag, and there is no more secret," andthat Staudt should maintain neutrality "because they hadgot enough on Bernie and they were going to get him."Rutledge had heard a rumor, through Salinas, only a fewminutes earlier, that Katchen was aware of the unionorganizational campaign, and each version reflects a veiledreference by Rutledge ("we know that Bernie knows" and"the cat is out of the bag") to the information (although itwould be something of a guess to say that Staudt got themeaningof the reference). And upon close examination,there is no large gulf, in the context of circumstances,between threatening Katchen with "a realbattle" if he got"nasty" and warning him that employees had "enough" onhim and were "going to get him." But put to a choicebetween the two versions, both given by interestedwitnesses,Isee no reason to reject Staudt's account,whereas Rutledge's testimony is flawed by implausibilitiesthathave been previously described.Moreover, in hisaccount of what occurred after Katchen summoned Staudtto repeat for Rutledge his report of what Rutledge had saidto Staudt, Rutledge appeared to me to slur over the matter,testifying in that regard merely that Katchen told Staudt"to repeat what he had told him [Katchen]," and notstating what response Staudt made. In contrast, Katchen,Poore, and Staudt describe Staudt as repeating forRutledge his report to Katchen to the effect that Rutledgehad threatened "to get" Katchen, and Katchen and Staudttestified,without dispute, that when thus confronted,Rutledge made no reply to Staudt's repetition of his report.For the reasons stated, I credit Staudt's account of hisconversation with Rutledge, and find that he reported that15There isno issue herewhether the inquiry violated the Act, and I donot pass on the matter.16As previously indicated, I accord no probative value to the hearsaytestimony that uponRutledge's return fromlunch on November12, Salinastold him that he hadheardfromBeardsleethatKatchen had said that he417conversation substantially as it occurred to Katchen; thatKatchen then had Rutledge's terminal paychecks prepared,proceeding with them to Rutledge's work area to dischargeRutledge; that the conversation between Katchen andRutledge that followed took substantially the coursedescribedbyKatchen; and that, in that discussion,Katchen made no reference to unionization until he cameon the authorization cards in the course of inspectingRutledge's toolbox following the discharge, the referencetaking the form of an inquiry by Katchen whetherRutledge was endeavoring "to organize a union here." 15In view of the credited evidence, an inference thatKatchenwas aware, prior to the discharge, of anyorganizational activity by Rutledgemust rest, if at all, onthe fact that the labor force was relatively small, and/or anassumption that Katchen, upon receiving Staudt's report,inferred that "the cat" that was "out of the bag," and therelated threat "to get" him, referred to the effort toorganize the plant. Katchen denies that he placed such aninterpretation on Staudt's report,maintaining, too, that hewas then unaware of any effort to organize the shop. WhileIhave some doubt of Katchen's credibility in this area,bearing in mind the General Counsel's burden of proof, itappears to me that the size of the labor force and Staudt'sreport, whether in combination or separately, fall short ofestablishing that the management knew at any time priorto the discharge of any union activity by Rutledge.16But even if one draws a contrary conclusion, thequestion remains whether Rutledge was discharged be-cause of his organizational activity, and, on that score, theevidence will not sustain a finding that such a motiveunderlay the dismissal. The record fairly yields aninference that when he saw Rutledge talking to Aiello andwaving his hands,Katchen genuinely believed thatRutledge was wasting time. To be sure, Katchen did notreprimand Aiello; the record does not establish the reasonfor the omission; and it is possible that Katchen singledout Rutledge for admonition because of his union activity;but there is no evidence that Katchen had any knowledgeof such activity at the time he directed Staudt to reprimandRutledge, and to read an antiunion purpose into theadmonition would be to substitute speculation for factfind-ing.17And more to the point, it would be a venturein surmiseto conclude that the discharge was rooted in an unlawfulmotivation. The fact is that Rutledge responded to Staudt'sadmonition with a threat against Katchen. Perhaps anotherperson in Katchen's position would have asked Rutledge,before deciding to discharge him, by what means heintended to carry out the threat "to get" him, and,depending upon the response, would have taken a moretolerantview of Rutledge's rhetoric, but the courseKatchen took was not soexcessiveas to point to an ulteriormotive for the dismissal. Katchen told Rutledge that thethreat was the reason for the discharge, and testified thatthatwas the reason; and, in the face of the credibleevidence as a whole, to accept the General Counsel's thesiswas aware of union activities in the plant.17Rutledge makes no claim that his conversationwith Aiellorelated towork.Whether ornot Rutledge was working while talking,as he claims, Iam satisfied from the credible evidence of events that followed that Katchenbelieved thatRutledge was wasting timeby talking to Aiello. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the reason was a pretext to discharge Rutledge forunion activitywould be to exalt suspicion over therequirement that the General Counsel sustain his burden ofproving his allegations by evidence of preponderantweight.The sum of the matter is that the General Counsel hasnot met that burden, and thus I shall recommend dismissalof the allegations of the complaint pertaining to Rutledge'sdischarge.18C.The Alleged Interrogation and ThreatsThe General Counsel's claim of unlawful interrogationand threat of discharge or work reduction rests ontestimony of an employee, Manuel Cordova.19 The lattertestified that on an occasion late in November when hewas doing some personal work for Katchen at the latter'shome, Katchen asked him if he had signed a union card;that he at first denied that he had done so, but then, askedby Katchen to tell "the truth," admitted signing a card;and that after some expression of criticism of "the union"as not "all that great" and as seeking only dues from theemployees,Katchen said that the shop was his and hewould run it as he chose, that "when the union comes in"he would not be able to pay "the high wages they want,"and continuemanufacturing "hydroshears" (hydraulicmarine cable cutters), and that he was thinking ofdiscontinuing the production of hydroshears in any eventbecause he "wasn't making that much money on them."Katchen's version of the episode is, in substance, that hedid ask Cordova whether he had signed a card for theUnion; that Cordova at first denied doing so; that thenKatchen, stating that Cordova did not have to answer, toldCordova that if he did so, he should tell "the truth" and not"lie," and Cordova admitted signing a card; that Katchensaid that that was Cordova's prerogative, and made "nodifference" to him; and that Katchen then told Cordovathat if the plant were unionized and the Union reclassifiedCordova "strictly" as a journeyman welder, there wouldnot be enough work for him in that capacity to warrant hisretention.18The General Counsel makes a point of testimony by Rutledge that ashe was leaving the plant on his way to lunch on November 12, about a halfhour before Staudt conveyed Katchen's admonition against wasting timetalking on the job, Staudt said "Goodbye, Ron" to him and "waved hisarm", and the thrust of the point appears to be that Katchen had alreadydecided to discharge Rutledge, well before the admonition and any threatby Rutledge, and for an unlawful reason This, in my view, is a strainedinterpretationThe ulterior meaning the Respondent would give the episodeisdiluted by shifting descriptions of Staudt's manner by Rutledge whoinitially testified that it "seemed.indifferent," then that it "seemedsarcastic," and then that he could not say "for sure that it was sarcastic ornot" Rutledge waved back at Staudt, and, conceivably, the "Goodbye,Ron" and the hand-waving were no more than an exchangeof amenitiesThat view of the incident takes on added weight when it is borne in mindthat there is no probative evidence that the management had any knowledgeof Rutledge's organizational activity as of the time of the episode At most,the incident adds but another suspicious circumstance to the GeneralCounsel's case, without tipping the evidentiary scale in his favorIalso seeno effective aid for his case in testimony by an employee, Percy Bass, to theeffect that almost 4 years ago,Katchen,apparently believing that Bass wasendeavoring "to start a union" in the plant, toldBassthat there would be nounionization there and that if Bass disapproved of that, he could "get outthe door now" Katchen, in substance, denies making statements to thateffect, but I see no need to resolve the credibility issue, for the allegedepisode is too remote in time to give effective weight to the GeneralUpon examination, the two versions are not significantlyfarapart.Each reflects a prodding interrogation ofCordova by Katchen regarding the former's execution of acard,without priorassuranceagainst reprisal; and, insubstance, a prediction by Katchen that a loss of work oremployment would result if the employees chose unionrepresentation.However, a choice between the two isappropriate, and, choosing, I find greater reason to creditCordova than Katchen.For one thing, there is no indication that Cordova hasany interest in the results in this proceeding, and he seemedan objective witness. In contrast, Katchen, whose interestis obvious, appeared to me to be putting aself-exoneratingglosson his interrogation of Cordova regarding theemployee's execution of a union card, depicting himself asassuring Cordova that he did not have to answer, and asexpressing indifference to the answer. Such professedneutrality sounds an implausible note in the light ofKatchen's expressions of hostility toward unionization onother occasions, as at a meeting of employees held a fewdays before the election. For anothermatter,Katchenadmittedly discussed the possible discontinuance of thehydroshear production with several employees (other thanCordova), telling them, so he testified, that if the plantwere unionized "and the union raised the wages so highthat we can't afford to continue operating this operation, Iwould' have to give it up." While this differs somewhatfrom the terms in which Cordova quotes Katchen on thesubjectof cessation of hydroshear production as aconsequence of unionization, the fact that he discussed thetopic with others, adds some weight to Cordova's version. Icredit his account.An employer's prediction to his employees that theirchoice of union representation will result in economicdisadvantage for them, such as, for example, a curtailmentofwork, is privileged if the language used is, as theSupreme Court has put it, "carefully phrased on the basisof objective fact to convey [the] employer's belief as toCounsel'sclaim that an antiunion purpose underlay Rutledge's dismissalNor is such a motiveestablishedbyprivilegedexpressions of antiunion viewsby Katchenafterthe dischargeat a preelection meeting of management andemployees,and in a subsequent conversation with Salinas and Beardslee;nor byevidencethat about2 weeks after the discharge, Katchen told anemployee, Manuel Cordova,that in the event of unionization he would haveto discontinue the manufacture of "hydroshears" because he would beunable to pay "high"union wages.Whether or not this remark violatedSection 8(axl) -a matterto be determined later-it falls short of tipping theevidentiarybalancein favor ofthe General Counsel on the issue of themotive for the discharge19At the hearing, theGeneral Counselexpressed a position,based ontestimonyby Salinas,that at a meeting of employeesheld a few days beforethe election,and in a subsequent conversation with Salinas and Beardslee,Katchen"implicitly" threatened to dischargeemployees if they favoredunion representationThe claimappears to have been abandoned,for in hisbrief the General Counsel statesthat the allegations of unlawful interroga-tion and threat reston Cordova'sdescription of a conversation betweenhimself and Katchen in the latter partof November In anyevent, I find nothreat ofdischarge, implied or otherwise,at the preelection meeting or in thelater discussionKatchenhad with Salinas and Beardslee.Katchen's remarkson both these occasions need not be detailed here,and it will suffice to saythat they summed up to positions of opposition to, ordislike of, unions, andwereprivilegedexpressions of "views, argument,or opinion," protected bySection8(c) of the Act FAMET, INC.demonstrable consequences [of unionization] beyond hiscontrol." 20Applying that test, I find coercive meaning,rather than protectedcomment, in Katchen's statement tothe effect that in the event of unionization, the Companywould have to discontinue hydroshear production (with aconsequent diminution of employment opportunities) sinceitwould not be able to pay "the high wages" required bytheUnion. Katchen testified that the profit margin onhydroshears is "very close," and, also, that there "isactually no profit in it," but these vague, undocumented,and not wholly consistent, generalizations hardly amounttoan objective demonstration that in the event theemployees chose the Union as their bargaining representa-tive, the Company would have to abandon the manufac-ture of hydroshears as a matter of economic necessity.21Conceivably, collective bargaining would not necessitatesuch a result, and, at least in the absence of hard evidenceof such matters as the Union's wage requirements and thecost-and-profitmargin of hydroshear production, Katch-en's prediction amounted, in my judgment, to an intimatedthreat of loss or reduction of work opportunities if theemployees chose union representation. Thus I find that asa result of the statement, the Company interfered with,restrained, and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, thereby violatingSection 8(a)(1) of the Act.Particularlyagainst the background of the threat,Katchen's effort, in the same conversation, to ascertainfrom Cordova whether he had signed a union authoriza-tion card similarly abridged Section 7 rights guaranteedemployees, and thus I find that, as a result of theinterrogation, the Company violated Section 8(a)(1) of theAct.Finally, I have given consideration to the questionwhether a cease and desist order is warranted in view of thefact that Katchen's coercive statement and interrogationinvolved a single episode and were addressed to but oneemployee,22 and I have decided to recommend such anorder.The relatively small size of the bargaining unitenhancesthe likelihood that word of Katchen's conductspread to a substantial portion of the unit, and, moreover,the almost even division in the election underscores theneed to immunize the employees from management20N.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 618.21 I note,in passing,that theCompany had not discontinued hydroshearproductionas of the time of the hearing in this proceeding,although theUnion hadbeen certifiedas the employees'bargaining representative more419interferencewith their Section 7 rights. In short, anappropriate cease and desist order will effectuate thepolicies of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unlawful activities of the Respondent set forth insection III, above, occurring in connection with theoperations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing thefree flow of commerce.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Famet, Inc., is, and has been at all material times, anemployer within the meaning of Section 2(2) of the Act.2.The Union is, and has been at all material times, alabor organization within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the Company hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.5.The evidence does not establish that the discharge ofRonald Rutledge violated the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall recommend below that itceaseand desist from suchpractices, and take certain affirmative actions designed toeffectuate the policies of the Act.[Recommended Order omitted from publication.]than2 months earlier.22CompareMorganton Full Fashioned Hosiery Company,107NLRB1534;Western Table Company,1 10 NLRB 17.